                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00157-RJC-DCK
 USA                                         )
                                             )
    v.                                       )               ORDER
                                             )
 IMTIAZ SHAREEF (3)                          )
                                             )

         THIS MATTER comes before the Court upon the defendant’s Redaction

Request, pursuant to Fed. R. Crim. P. 49.1. (Doc. No. 204), to which the government

has not objected.

         Unless a court orders otherwise, filings that contain personal data identifiers

may only include portions of such information as detailed in Rule 49.1(a). Here, the

defendant requests redaction of the names of his minor children in the sentencing

hearing transcript, (Doc. No. 202 at 8). The Court finds good cause to order the

substitution of initials for the minors’ names in the transcript not filed under seal.

         IT IS, THEREFORE, ORDERED that the defendant’s Redaction Request,

(Doc. No. 204), is GRANTED, and the Court Reporter shall:

            1. Substitute initials for names in the places designated in the Redaction

               Request; and

            2. Submit the redacted transcript to the Clerk of Court for filing not

               under seal.
       The Clerk is directed to certify copies of this Order to counsel for the

defendant, the United States Attorney, the Court Reporter, and the Clerk of the

United States Court of Appeals for the Fourth Circuit.

 Signed: February 18, 2020




                                            2
